DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna structure, comprising: a first radiation element including a first radiation portion, a second radiation portion, and a feeding portion that is electrically connected between the first radiation portion and the second radiation portion; a second radiation element including a third radiation portion, a fourth radiation portion, and a grounding portion that is electrically connected between the third radiation portion and the fourth radiation portion, wherein the third radiation portion and the first radiation portion are separate from each other and coupled to each other, the third radiation portion and the second radiation portion are separate from each other and coupled to each other, and the fourth radiation portion and the first radiation portion are separate from each other and coupled to each other; and a feeding element being electrically connected with the feeding portion and the grounding portion, with a junction between the feeding element and the feeding portion being defined as a feeding point; wherein a first predetermined distance is defined in a first direction between an edge of an open end of the first radiation portion and the feeding point, a second predetermined distance is defined in the first direction between an edge of an open end of the third radiation portion and the feeding point, and the first predetermined distance is less than the second predetermined distance, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-15 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JASON CRAWFORD/Primary Examiner, Art Unit 2844